DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference Numeral “500” shown in Figure 5.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 6, 9, 11, 13, 16 and 20 are objected to because of the following informalities:
Claim 6 line 4: “the a high-resolution detection” should read -- the high-resolution detection --
Claim 9 lines 1-2: “program instructions to apply the digital image” should read -- program instructions to assess the digital image --
Claim 11 lines 7-8: “the digital image;” should be -- the digital image. --
Claim 13 lines 4-5: “the a high-resolution detection” should read -- the high-resolution detection --
Claim 9 lines 1-2: “program instructions to apply the digital image” should read -- program instructions to assess the digital image --
Claim 20 lines 4-5: “the a high-resolution detection” should read -- the high-resolution detection --

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 8, 10, 13, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nye et al. (U.S. Pub. No. 2019/0150857).
Re claim 1: Nye et al. disclose a processor-implemented method for determining a likelihood of pneumothorax of a patient (i.e., “Image Processing Systems and Methods to Determine Radiological Findings”, Paragraph [0084]; and “items determined in the image data can be correlated with likely critical and/or other clinical findings such as a severe pneumothorax”, Paragraph [0095]), the method comprising:
assessing a digital image (i.e., “Digital images can be obtained and analyzed at the imaging system 200”, Paragraph [0060]) of a chest x-ray of the patient (i.e., “image quality checker 1022 processes the retrieved image data to evaluate the quality of the image data according to one or more image quality measures to help ensure that the image is of sufficient quality”, Paragraph [0090]; and “chest image”, Paragraph [0117]);
applying a standard detection pipeline to the digital image (i.e., “pre-processor 1024 processes the image data … pre-processor 1024 can apply techniques such as image segmentation to identify and divide different regions or areas in the image, for example.”, Paragraph [0094]);
applying a confounding factor detector to the digital image (i.e., “The pre-processor 1024 can apply techniques such as cropping to select a certain region of interest in the image for further processing and analysis”, Paragraph [0094]); and
applying a high-resolution detection pipeline to the digital image (i.e., “The pre-processed image data is provided to the learning network 1026 for processing of the image data to identify one or more clinical/critical findings … Based on image intensity values, reference coordinate position, proximity, and/or other characteristics, items determined in the image data can be correlated with likely critical and/or other clinical findings such as a severe pneumothorax, tube within the right mainstem, free air in the bowel, etc.”, Paragraph [0095]).

Re claim 8: Nye et al. disclose a computer system for determining a likelihood of pneumothorax of a patient (i.e., “Image Processing Systems and Methods to Determine Radiological Findings”, Paragraph [0084]; and “items determined in the image data can be correlated with likely critical and/or other clinical findings such as a severe pneumothorax”, Paragraph [0095]), the computer system comprising:
one or more processors (i.e., “processor 2512”, Paragraph [0130]),
one or more computer-readable memories (i.e., “processor 2512 of the illustrated example is in communication with a main memory including a volatile memory 2514 and a non-volatile memory 2516”, Paragraph [0131]),
one or more computer-readable tangible storage medium (i.e., “mass storage device 2528”, Paragraph [0136]), and
program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors (i.e., “processor 2512 of FIG. 25 executes the instructions of at least FIGS. 11-12 to implement the systems, infrastructure, displays, and associated methods of FIGS. 1-24”, Paragraph [0131]) via at least one of the one or more memories (i.e., “coded instructions 2532 of FIG. 25 may be stored in the mass storage device 2528, in the volatile memory 2514, in the non-volatile memory 2516, and/or on a removable tangible computer readable storage medium such as a CD or DVD”, Paragraph [0137]),
wherein the computer system is capable of performing a method comprising:
program instructions to assess a digital image (i.e., “Digital images can be obtained and analyzed at the imaging system 200”, Paragraph [0060]) of a chest x-ray of the patient (i.e., “image quality checker 1022 processes the retrieved image data to evaluate the quality of the image data according to one or more image quality measures to help ensure that the image is of sufficient quality”, Paragraph [0090]; and “chest image”, Paragraph [0117]);
program instructions to apply a standard detection pipeline to the digital image (i.e., “pre-processor 1024 processes the image data … pre-processor 1024 can apply techniques such as image segmentation to identify and divide different regions or areas in the image, for example.”, Paragraph [0094]);
program instructions to apply a confounding factor detector to the digital image (i.e., “The pre-processor 1024 can apply techniques such as cropping to select a certain region of interest in the image for further processing and analysis”, Paragraph [0094]); and
program instructions to apply a high-resolution detection pipeline to the digital image (i.e., “The pre-processed image data is provided to the learning network 1026 for processing of the image data to identify one or more clinical/critical findings … Based on image intensity values, reference coordinate position, proximity, and/or other characteristics, items determined in the image data can be correlated with likely critical and/or other clinical findings such as a severe pneumothorax, tube within the right mainstem, free air in the bowel, etc.”, Paragraph [0095]).

Re claim 15: Nye et disclose a computer program product for determining a likelihood of pneumothorax of a patient (i.e., “Image Processing Systems and Methods to Determine Radiological Findings”, Paragraph [0084]; “items determined in the image data can be correlated with likely critical and/or other clinical findings such as a severe pneumothorax”, Paragraph [0095]; and Paragraph [0103]), the computer program product comprising:
one or more computer-readable tangible storage medium and program instructions stored on at least one of the one or more tangible storage medium, the program instructions executable by a processor (i.e., “The program may be embodied in machine readable instructions stored on a tangible computer readable storage medium such as a CD-ROM, a floppy disk, a hard drive, a digital versatile disk (DVD), a Blu-ray disk, or a memory associated with the processor 1312”, Paragraph [0103]), the program instructions comprising:
program instructions to assess a digital image (i.e., “Digital images can be obtained and analyzed at the imaging system 200”, Paragraph [0060]) of a chest x-ray of the patient (i.e., “image quality checker 1022 processes the retrieved image data to evaluate the quality of the image data according to one or more image quality measures to help ensure that the image is of sufficient quality”, Paragraph [0090]; and “chest image”, Paragraph [0117]);
program instructions to apply a standard detection pipeline to the digital image (i.e., “pre-processor 1024 processes the image data … pre-processor 1024 can apply techniques such as image segmentation to identify and divide different regions or areas in the image, for example.”, Paragraph [0094]);
program instructions to apply a confounding factor detector to the digital image (i.e., “The pre-processor 1024 can apply techniques such as cropping to select a certain region of interest in the image for further processing and analysis”, Paragraph [0094]); and
program instructions to apply a high-resolution detection pipeline to the digital image (i.e., “The pre-processed image data is provided to the learning network 1026 for processing of the image data to identify one or more clinical/critical findings … Based on image intensity values, reference coordinate position, proximity, and/or other characteristics, items determined in the image data can be correlated with likely critical and/or other clinical findings such as a severe pneumothorax, tube within the right mainstem, free air in the bowel, etc.”, Paragraph [0095]).

Re claims 3, 10 and 17: Nye et al. disclose wherein applying/program instructions to apply a standard detection pipeline to the digital image comprises:
down sampling/program instructions to down sample the digital image (i.e., “pre-processor 1024 can apply techniques such as down-sampling to scale or reduce image data size for further processing”, Paragraph [0094]);
applying/program instructions to apply an artificial intelligence (AI) machine learning (ML) algorithm to identify a region of pleural air from the down sampling (See for example, “the learning network 1026, such as a deep learning network, other CNN, and/or other machine learning network, etc., receives the pre-processed image data at its input nodes and evaluates the image data according to the nodes and connective pathways of the learning network 1026 to correlate features identified in the pre-processed image data with critical and/or other clinical findings”, Paragraph [0095]; and “By running AI on the imaging device 1010, AI findings can be leveraged to conduct enhanced image processing … Similarly, a pneumothorax (e.g., an abnormal collection of air in pleural space between a lung and the chest), fracture, other foreign object, etc., representing a finding can be emphasized and/or otherwise enhanced in a resulting image, for example”, Paragraph [0100]); and
applying/program instructions to apply an AI ML algorithm to generate a probably of the down sampling containing pneumothorax (i.e., “The pre-processed image data is provided to the learning network 1026 for processing of the image data to identify one or more clinical/critical findings. As discussed above, the learning network 1026, such as a deep learning network, other CNN, and/or other machine learning network, etc., receives the pre-processed image data at its input nodes and evaluates the image data according to the nodes and connective pathways of the learning network 1026 to correlate features identified in the pre-processed image data with critical and/or other clinical findings. Based on image intensity values, reference coordinate position, proximity, and/or other characteristics, items determined in the image data can be correlated with likely critical and/or other clinical findings such as a severe pneumothorax”, Paragraph [0095]).

Re claims 6 and 13: Nye et al. disclose applying/program instructions to apply an artificial intelligence (AI) machine learning (ML) algorithm using the assessment of the digital image, using output from the standard detection pipeline, using output from the confounding factor detector and using output from the a high-resolution detection pipeline to identify a likelihood of pneumothorax of the patient (i.e., Paragraphs [0108] and [0109]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nye et al. in view of Sorenson et al. (U.S. Pub. No. 2018/0137244).  The teachings of Nye et al. have been discussed above.
As to claims 2, 9 and 16, Nye et al. teaches wherein assessing/program instructions to assess the digital image comprises: applying/program instructions to apply an artificial intelligence (AI) machine learning (ML) algorithm to identify a quality of the digital image (i.e., “By hosting an AI algorithm on the imaging device 1010, a “quality check AI” algorithm can be executed before a “critical condition AI” to help ensure that the image is of good quality/expected quality for the “critical condition AI” to perform well”, Paragraph [0106]); and
applying/program instructions to apply an AI ML algorithm to identify posteroanterior (PA) or anteroposterior (AP) positioning of the patient in the digital image (See for example, Paragraphs [0105] and [0116]; and “if the DICOM metadata indicates that the image is a frontal (e.g., anteroposterior (AP) or posteroanterior (PA)) chest image, then an analysis of the image data should confirm that position (e.g., location and orientation, etc.)”, Paragraph [0117]).
However, Nye et al. does not explicitly disclose applying/program instructions to apply an AI ML algorithm to identify a frontal or sagittal orientation of the digital image.
Sorenson et al. teaches applying/program instructions (i.e., Paragraph [0097]) to apply an AI ML algorithm to identify a frontal or sagittal orientation of the digital image (i.e., “The machine learning module can identify any image information from the image data such as the modality, orientation (e.g., axial, coronal, sagittal, off axis, short axis, 3 chamber view, or any combination thereof)”, Paragraph [0197]).
Nye et al. and Sorenson et al. are combinable because they are from the field of digital image processing for medical images.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Nye et al. by incorporating the applying of an AI ML algorithm to identify a frontal or sagittal orientation of the digital image.
The suggestion/motivation for doing so would have been to recommend the image data for specific workflows.
Therefore, it would have been obvious to combine Sorenson et al. with Nye et al. to obtain the invention as specified in claims 2, 9 and 16.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nye et al. in view of Calhoun et al. (WO 2018/013703).  The teachings of Nye et al. have been discussed above.
As to claims 4, 11 and 18: Nye et al. teaches wherein applying/program instructions to apply a confounding factor detector to the digital image comprises: applying/program instructions to apply an artificial intelligence (AI) machine learning (ML) algorithm to identify a foreign object on the digital image (See for example, “the learning network 1026, such as a deep learning network, other CNN, and/or other machine learning network, etc., receives the pre-processed image data at its input nodes and evaluates the image data according to the nodes and connective pathways of the learning network 1026 to correlate features identified in the pre-processed image data with critical and/or other clinical findings”, Paragraph [0095]; and “By running AI on the imaging device 1010, AI findings can be leveraged to conduct enhanced image processing … Similarly, a pneumothorax (e.g., an abnormal collection of air in pleural space between a lung and the chest), fracture, other foreign object, etc., representing a finding can be emphasized and/or otherwise enhanced in a resulting image, for example”, Paragraph [0100]);
applying/program instructions to apply an AI ML algorithm to identify a chest tube on the digital image (i.e., “By running AI on the imaging device 1010, AI findings can be leveraged to conduct enhanced image processing. For example, if the AI detects tubes/lines present in the image data, then the device software can process the image using an image processing technique best for viewing tubes/lines. For example, tubes and/or other lines (e.g., catheter, feeding tube, nasogastric (NG) tube, endrotracheal (ET) tube, chest tube, pacemaker leads, etc.) can be emphasized or enhanced in the image data through an image processing algorithm”, Paragraph [0100]).
However, Nye et al. does not explicitly disclose applying/program instructions to apply an AI ML algorithm to identify emphysema or bullae on the digital image.
Calhoun et al. teaches applying/program instructions (i.e., Paragraph [0054]) to apply an AI ML algorithm to identify emphysema or bullae on the digital image (i.e., “the machine learning model can train a classifier configured to analyze feature vectors generated by the processing system for diagnosing various conditions of the patient tissue captured in the image associated with the feature vector, such as types of tumors (e.g., malignant, benign), cardiovascular disease, emphysema”, Paragraph [0023]).
Nye et al. and Calhoun et al. are combinable because they are from the field of digital image processing for medical images.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Nye et al. by incorporating the applying of an AI ML algorithm to identify emphysema or bullae on the digital image.
The suggestion/motivation for doing so would have been to improve analysis information for diagnosis and treatment of the patient.
Therefore, it would have been obvious to combine Calhoun et al. with Nye et al. to obtain the invention as specified in claims 4, 11 and 18.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nye et al. in view of Kim et al. (U.S. Pub. No. 2021/0059627).  The teachings of Nye et al. have been discussed above.
As to claims 7 and 14, Nye et al. does not explicitly disclose applying/program instructions to apply an AI ML algorithm to classify the pneumothorax.
Kim et al. teaches applying/program instructions to apply an AI ML algorithm to classify the pneumothorax (i.e., “The emergency classifier 300 classifies pneumothorax patients based on the pneumothorax information, the tube information, and the spinal baseline outputted from the trained pneumothorax prediction model 20. The emergency classifier 300 may classify the pneumothorax into, for example, an emergency pneumothorax requiring an emergency treatment and a general pneumothorax not requiring the emergency treatment”, Paragraph [0065]).
Nye et al. and Kim et al. are combinable because they are from the field of digital image processing for medical images.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Nye et al. by incorporating the applying of an AI ML algorithm to classify the pneumothorax.
The suggestion/motivation for doing so would have been to identify a pneumothorax requiring an emergency procedure quickly and accurately.
Therefore, it would have been obvious to combine Kim et al. with Nye et al. to obtain the invention as specified in claims 7 and 14.

As to claim 20, Nye et al. teaches program instructions to apply an artificial intelligence (AI) machine learning (ML) algorithm using the assessment of the digital image, using output from the standard detection pipeline, using output from the confounding factor detector and using output from the a high-resolution detection pipeline to identify a likelihood of pneumothorax of the patient (i.e., Paragraphs [0108] and [0109]).
However, Nye et al. does not explicitly disclose program instructions to apply an AI ML algorithm to classify the pneumothorax.
Kim et al. teaches program instructions to apply an AI ML algorithm to classify the pneumothorax (i.e., “The emergency classifier 300 classifies pneumothorax patients based on the pneumothorax information, the tube information, and the spinal baseline outputted from the trained pneumothorax prediction model 20. The emergency classifier 300 may classify the pneumothorax into, for example, an emergency pneumothorax requiring an emergency treatment and a general pneumothorax not requiring the emergency treatment”, Paragraph [0065]).
Therefore, in view of Kim et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nye et al. by incorporating the program instructions to apply an AI ML algorithm to classify the pneumothorax, in order to identify a pneumothorax requiring an emergency procedure quickly and accurately.

Allowable Subject Matter
Claims 5, 12 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356. The examiner can normally be reached Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M TORRES/Examiner, Art Unit 2664